                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 1
                                                                      Oct 29, 2018
 2                                                                        SEAN F. MCAVOY, CLERK



 3

 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    RONALD W. ROUSH and JAMES
      H. HUNTER,                                   NO: 2:17-CV-358-RMP
 8
                                Plaintiffs,        ORDER DENYING DEFENDANT’S
 9                                                 MOTION TO DISMISS
            v.
10
      AKAL GROUP OF COMPANIES,
11    LLC, doing business as Akal
      Security, Inc.,
12
                                Defendant.
13

14         BEFORE THE COURT is a “Motion to Dismiss for Lack of Personal

15   Jurisdiction, and in the Alternative, to Transfer to the United States District Court

16   for the District of New Mexico,” ECF No. 26, by Defendant Akal Group of

17   Companies, LLC (“Akal”). Akal is represented by counsel in this matter, while

18   Plaintiffs Ronald Roush and James Hunter are proceeding pro se. Having carefully

19   considered the parties’ briefing addressing Defendant’s motion, the Court finds that

20   it may exercise specific personal jurisdiction over Akal and, thus, denies Akal’s

21   motion to dismiss or transfer the matter to another District.


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS~1
 1                                     BACKGROUND

 2         Jurisdictional Facts

 3         Plaintiffs claim that Defendant tortiously misappropriated their professional

 4   identities to obtain a contract to provide screening services for the United States

 5   Transportation Security Administration (the “TSA”) at the Kansas City International

 6   Airport. Plaintiffs also seek damages for intentional infliction of emotional distress

 7   by Defendants.

 8         Defendant Akal is a security services company based in Espanola, New

 9   Mexico. In or around 2012, Akal submitted a bid to the TSA, in Virginia, to provide

10   aviation security services at the Kansas City International Airport (“MCI”) in

11   Missouri. ECF No. 26-2. AWD Management Services, Inc. (“AWD”) is an

12   administrative services company that was to serve as subcontractor in the event that

13   Akal secured the MCI contract from TSA. Plaintiffs allege that they each received

14   telephone calls, on approximately September 5, 2012, from two individuals

15   identifying themselves as representing Akal and AWD, respectively, who offered

16   Plaintiffs employment with AWD contingent upon contract award. ECF Nos. 31-1

17   and 31-2. Plaintiffs further allege that the Akal and AWD representatives requested

18   a resume from Mr. Roush and information from Mr. Hunter detailing his

19   “experience handling classified contracts and materials.” Id. Also on approximately

20   September 5, 2012, AWD sent Plaintiffs letters expressing an intent to hire Plaintiffs

21


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS~2
 1         contingent upon the award of the MCI contract, and subject to
           [Plaintiffs’] satisfactory completion of all standard hiring requirements
 2         and procedures, including but not limited to verification of all
           employment and personal references, verification of licensure (where
 3         appropriate), fulfillment of health assessment procedures (where
           applicable), and [sic] successful completion of testing for the illegal use
 4         of drugs (where applicable), and background check.

 5   ECF Nos. 26-3 (Intent to Hire letter to Mr. Roush) and 26-4 (Intent to Hire letter to

 6   Mr. Hunter).

 7         In approximately February 2014, TSA awarded the MCI contract to

 8   Defendant Akal. ECF No. 20 at 6. However, another bidder for the MCI contract

 9   challenged Akal’s successful bid. Id. By that point, Synergy Solutions, Inc.

10   (“Synergy”), instead of AWD, was in charge of hiring and payroll for the positions

11   that Plaintiffs had been offered on a contingency basis. See ECF Nos. 26-5

12         In approximately October 2014, in-house counsel for Synergy Solutions, Inc.

13   sent a letter to Plaintiffs rescinding the offers of employment made through AWD’s

14   September 2012 “Intent to Hire” letters. ECF No. 26 at 4; 26-7.

15         Additional Jurisdictional Discovery

16         At Plaintiffs’ request, the Court allowed limited discovery on the issue of

17   whether Defendant Akal is subject to personal jurisdiction in Washington. ECF No.

18   37. Specifically, the Court allowed discovery to proceed with respect to two

19   requests for production from Plaintiffs:

20         (1) “One copy of Akal’s contract with AWD Management Services related to

21            the Kansas City International Airport bid”; and


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS~3
 1         (2) “All documents, including correspondence, e-mail or data in electronic

 2             form that relates to communications between Akal and AWD from the

 3             period August 1, 2012 to December 31, 2013 that identify or make

 4             reference to Plaintiffs.”

 5   ECF No. 32 at 2.

 6         After receiving the above-referenced discovery, pursuant to a protective order,

 7   Plaintiffs submitted a copy of a bid proposal referring to Plaintiffs as well as a third

 8   Washington resident as the “Key Personnel” for the work to be performed under the

 9   contract, in the event the bid was accepted. ECF No. 41 at 17. An “Akal Program

10   Management Organizational Chart” lists Plaintiffs and two other Eastern

11   Washington residents as four of six personnel in the chart. ECF No. 41 at 19.

12         Plaintiffs also submitted copies of three additional “Intent to Hire” letters that

13   AWD allegedly sent to Eastern Washington residents other than Plaintiffs after

14   calling those individuals and requesting from them documentation of their aviation

15   security qualifications. ECF No. 41 at 3.

16                                   LEGAL STANDARD

17         Plaintiffs bear the burden of demonstrating that the Court may exercise

18   specific jurisdiction over Defendant. Pebble Beach Co. v. Caddy, 453 F.3d 1151,

19   1154 (9th Cir. 2006). “Where, as here, the defendant’s motion is based on written

20   materials rather than an evidentiary hearing, the plaintiff need only make a prima

21   facie showing of jurisdictional facts to withstand the motion to dismiss.” Mavrix


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS~4
 1   Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011). “The

 2   plaintiff cannot ‘simply rest on the bare allegations of its complaint,’ but

 3   uncontroverted allegations in the complaint must be taken as true.” Id. (quoting

 4   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)). To

 5   withstand a motion to dismiss, a plaintiff “need only demonstrate facts that if true

 6   would support jurisdiction over the defendant.” Harris Rutsky & Co. Ins. Servs.,

 7   Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003).

 8         The exercise of personal jurisdiction must satisfy the requirements of the

 9   long-arm statute of the state in which the Court sits and the constitutional

10   requirements of due process. See Omeluk v. Langsten Slip and Batbyggeri A/S, 52

11   F.3d 267 (9th Cir. 1995). Washington’s long-arm statute, RCW 4.28.185, extends

12   personal jurisdiction over nonresident defendants and foreign corporations to the

13   limits of federal due process. Schute v. Carnival Cruise Lines, 113 Wn.2d 763, 766–

14   67 (Wash. 1989). Constitutional due process is satisfied when a nonresident

15   defendant has “certain minimum contacts with the forum such that the maintenance

16   of the suit does not offend traditional conceptions of fair place and substantial

17   justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). The minimum

18   contacts must be of a nature that a defendant “should reasonably anticipate being

19   haled into court” in the forum state. World-Wide Volkswagen Corp. v. Woodson,

20   444 U.S. 286, 297 (1980).

21


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS~5
 1         The central inquiry for purposes of federal due process is the nature of the

 2   relationship between the defendant, the forum, and the litigation. Shaffer v. Heitner,

 3   433 U.S. 186, 204 (1977). Minimum contacts may establish personal jurisdiction

 4   through two approaches: general and specific. See Easter v. American West Fin.,

 5   381 F.3d 948, 960 (9th Cir. 2004).

 6         A court may subject a non-resident defendant to general personal jurisdiction

 7   when “continuous corporate operations with a state [are] thought so substantial . . .

 8   as to justify suit against it on causes of action arising from dealings entirely distinct

 9   from those activities.” Int’l Shoe, 326 U.S. at 318. Defendant’s contacts with the

10   forum state must “approximate physical presence.” Schwarzenegger v. Fred Martin

11   Motor Co., 374 F.3d 797, 801 (9th Cir. 2004) (noting that the minimum contacts test

12   “is an exacting standard, as it should be, because a finding of general jurisdiction

13   permits a defendant to be haled into court in the forum state to answer for any of its

14   activities anywhere in the world.”).

15         If general personal jurisdiction is absent, a court may exercise specific

16   personal jurisdiction upon satisfaction of the following test:

17         (1) The non-resident defendant must purposefully direct his activities or
               consummate some transaction with the forum or resident thereof; or
18             perform some act by which he purposefully avails himself of the
               privilege of conducting activities in the forum thereby invoking the
19             benefits and protections of its laws;
           (2) the claim must be one which arises out of or relates to the
20             defendant’s forum-related activities; and
           (3) the exercise of jurisdiction must comport with fair play and
21             substantial justice, i.e. it must be reasonable.


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS~6
 1   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). The

 2   plaintiff bears the burden of satisfying the first two prongs of the test.” Id. If the

 3   plaintiff meets that burden, the burden shifts to the defendant to make a “compelling

 4   case” that the exercise of jurisdiction is unreasonable. Id. (quoting Burger King

 5   Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985) (internal quotation marks omitted)).

 6                                        DISCUSSION

 7         General Jurisdiction

 8         Plaintiffs assert that the Court has general personal jurisdiction over

 9   Defendant because “Akal has had a substantial business presence in Washington for

10   a number of years.” ECF No. 31 at 5. Plaintiffs offer as support:

11      • Akal’s entry into a collective bargaining agreement with a security officers’

12         union in Seattle, Washington, in 2002;

13      • a contract awarded to Akal by the United States Department of Defense in

14         2003 to provide security guard services in Fort Lewis, Washington and Fort

15         Riley, Kansas, until 2004;

16      • contracts awarded to Akal by the United States Marshals for security services

17         in Washington state for each year from 2007 to 2014, with six of those

18         contract awards listing Spokane as the primary place of performance; and

19      • citations to three cause numbers for lawsuits, filed in 2002, 2006, and 2008, in
20         which Akal was named as a Defendant in the Western District of Washington

21


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS~7
 1         and did not move to dismiss the actions on the basis of lack of personal

 2         jurisdiction.

 3   ECF No. 31 at 5–6.

 4         Without reviewing each docket for the Western District of Washington, the

 5   Court finds that the mere absence of motions to dismiss for lack of personal

 6   jurisdiction does not support a finding of general jurisdiction here. Plaintiffs have

 7   not shown that personal jurisdiction over Akal, in cases that were filed over ten

 8   years ago, was premised on general, rather than specific personal jurisdiction in

 9   those cases or that there was any determination in those cases that Akal’s contacts

10   with Washington were substantial enough to “approximate physical presence.” See

11   Schwarzenegger, 374 F.3d at 801.

12         The Court further finds that the other contacts recited by Plaintiffs are

13   insufficient to support general jurisdiction. Even marketing efforts combined with

14   hiring a non-exclusive sales agent in California were insufficient contacts to

15   establish general personal jurisdiction. Congoleum Corp. v. DLW

16   Aktiengesellschaft, 729 F.2d 1240, 1243 (9th Cir. 1984) (holding that “no court has

17   ever held that the maintenance of even a substantial sales force within the state is a

18   sufficient contact to assert [general] jurisdiction.”). Therefore, the Court does not

19   find that Defendant’s contacts with Washington were so pervasive as to

20   “approximate physical presence” in the state to support the exercise of personal

21


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS~8
 1   jurisdiction in an action unrelated to those contacts. See Schwarzenegger, 374 F.3d

 2   at 801.

 3         Specific Jurisdiction

 4         At the first part of the specific jurisdiction test, courts in the Ninth Circuit ask,

 5   in cases sounding in tort, whether the nonresident defendant purposely directed

 6   activity at the forum. Washington Shoe Co. v. A-Z Sporting Goods, Inc., 704 F.3d

 7   668, 672–73 (9th Cir. 2012).

 8         Defendant emphasizes that the Supreme Court held in Walden v. Fiore that,

 9   “[r]egardless of where a plaintiff lives or works, an injury is jurisdictionally relevant

10   only insofar as it shows that the defendant has formed a contact with the forum

11   State.” 571 U.S. 271, 290 (2014); ECF No. 35 at 10. “The proper question is not

12   where the plaintiff experienced a particular injury or effect but whether the

13   defendant’s conduct connects him to the forum in a meaningful way.” Id.

14         While the Court recognizes that conduct that merely affects plaintiffs with ties

15   to the forum state is not enough to create jurisdiction, Defendant did not rebut

16   Plaintiff’s allegation that an Akal employee, as well as an AWD employee,

17   specifically reached out by telephone to Plaintiffs and other individuals in Eastern

18   Washington to interview them for potential employment and solicit materials from

19   them demonstrating their qualifications and experience. Plaintiffs and Defendant

20   then dispute the propriety of Akal’s use of those materials related to securing the

21   TSA contract. The common thread connecting the “Key Personnel” listed in the


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS~9
 1   contract bid is that more than half of them, or all of them, depending on which

 2   document accurately reflects what Akal submitted to TSA, are individuals who were

 3   allegedly contacted in Eastern Washington by Akal and AWD and from whom Akal

 4   and AWD allegedly solicited documentation of their qualifications.

 5         The Court further finds that the second factor in determining specific

 6   jurisdiction is met because Plaintiffs’ claims of intentional wrongdoing by

 7   Defendant results from those initial September 2012 contacts. Defendant allegedly

 8   solicited from Plaintiffs the information that Plaintiffs allege Defendant misused; the

 9   solicitation of the information was an activity related to this forum. See Hanson v.

10   Denckla, 357 U.S. 235, 250–53 (1958) (holding that the cause of action must “arise

11   out of or have a substantial connection to the defendant’s contacts with the forum).

12         Finally, the Court finds that Defendant does not present a compelling case that

13   the exercise of jurisdiction would be unreasonable. Rather, Plaintiffs have made a

14   persuasive argument that, having reached out to approximately five individuals in

15   Eastern Washington to hire in the event that the contract bid was accepted,

16   Defendant was in a position to anticipate being brought into this forum to defend

17   against claims by two of those individuals of wrongdoing directly connected to those

18   contacts.

19         The Court finds that the exercise of specific personal jurisdiction over

20   Defendant is supported by law.

21


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS~10
 1         Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to

 2   Dismiss for Lack of Personal Jurisdiction, and in the Alternative, to Transfer to the

 3   United States District Court for the District of New Mexico, ECF No. 26, is

 4   DENIED.

 5         The District Court Clerk is directed to enter this Order and provide copies to

 6   counsel and to Plaintiffs.

 7         DATED October 29, 2018.

 8
                                                s/ Rosanna Malouf Peterson
 9                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS~11
